Title: To Thomas Jefferson from John Armstrong, Jr., 17 February 1806
From: Armstrong, John, Jr.
To: Jefferson, Thomas


                        
                            Sir,
                            Paris 17 Feb. 1806.
                        
                        I had not the honor of receiving your letter of the 21st. July ‘till some time in Decr. The young man whom it
                            was meant to introduce, has been here since mid-summer. He is apprized of his obligations to you, and as far as we can
                            judge from the outside, is sufficiently sensible of them.
                        Gen. Lafayette passed the holidays with us. He was then in good health, and, what is more extraordinary, in
                            good spirits. His pecuniary wants are very pressing and his prospects of supply very remote: they are all with you & his
                            other friends in America. These I have endeavored to moderate, under various considerations, but in vain. His, is one of
                            those sanguine temperaments, that can hope against probability, and believe against evidence, and so great in his
                            confidence at this moment in the loan he is to make in the U.S., that he is borrowing money and otherwise contracting
                            debts on the credit of it, whenever he can find either a lender or a seller. It is under the authority of this fact that I
                            take the liberty of suggesting, that if his views with regard to a loan are to fail, the sooner he shall be made
                            acquainted with it, the better.
                        Mr. Bowdoin has been here for some months. He has taken his determination not to go to Spain, but of this he
                            will himself write either to you, or to Mr. Madison. If I do not mistake, he has some hankering after London, as successor
                            to Mr. Monroe, and if honest and honorable views  & principles alone, wou’d qualify for that place, it could not be
                            better or more safely bestowed than upon him. Of his judgment you will form a pretty correct estimate from the following
                            facts. Coming from England, red-hot with indignation at the piratical conduct of that nation towards our flag, he pressed
                            me warmly & frequently to address what he called a reasoned letter to this Govt. shewing them that, if through
                            their intervention, we could be disembarrassed of our controversy with Spain upon reasonable terms, we should be in
                            condition & sentiment to resist G.B. by force, or in other words,
                            to take part in the war. It was in vain I suggested, that the overture such a letter would imply, was very far beyond my
                            powers; that I even doubted whether any authority short of the legislative could warrant an act that must necessarily
                            compromise the peace of the Country; that the policy itself (of going to war with G.B.) was very doubtful; that before we
                            appealed to the sword, which we might draw, without being able to sheath, it would be wise to try at least the force of commercial regulations; that the interests of France, if
                            well understood, led in my opinion to the same conclusion, but that if she thought differently, and preferred embarking us
                            in the war, she would expect a more solemn act, as a preliminary to the discharge of her part of the bargain, than a meer
                            letter, and that if there was any shyness about coming into such act, the very object meant to be approached by the
                            measure, would be farther from us: in short, that viewing the project either as a stratagem to get to the windward of
                            Talleyrand, or as a fair & honest endeavor to settle our business with Spain, I equally disapproved it—It was in vain
                            however that I urged these & many other arguments—he kept his ground and at last concluded, that as the Emperor was now
                            out of France, As the business had a direct relation to the Mission to Madrid, and as he was the minister of that mission,
                            he would follow him to Germany and make the proposition himself; nor was it untill he had repeatedly consulted his friend
                            & countryman Mr. J. Parker, that he gave up the plan—this Genl. has it seems more influence over him than I had,
                            but it is also true, that he employed arguments very different from mine. “you may go said he, but rely upon it you will
                            see no man of the Court, above the condition of a Porter; besides, that speaking English & looking like an Englishman,
                            you will be peculiarly subject to accidents of a very unpleasant nature.” I have been led into this long winded story from
                            no personal ill will to Mr. B. (On the contrary, we have been & are on the most friendly terms)— and nothing but a sense
                            of duty to you could have induced me to mention it.
                        To the information on public subjects contained in my letter of this day to Mr. Madison, I have nothing to
                            add. From that you will see, that the Map of Europe, like a Court Almanach, must change with the year.
                        I have the honor to present you the affectionate remembrances of Gen. Kosciusko, who is now with me—
                  I am,
                            Sir, with the highest consideration Your Most Obedient & very humble Servant
                        
                            John Armstrong.
                        
                    